                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 PRISCILLA L. O’BRIANT
                      Nevada Bar No. 010171
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      702.893.3383
                    5 FAX: 702.893.3789
                      Attorneys for Defendant USAA Savings Bank
                    6

                    7                                   UNITED STATES DISTRICT COURT
                                                             DISTRICT OF NEVADA
                    8
                                                             SOUTHERN DIVISION
                    9

                   10
                        Jonathan Westfall,                                 CASE NO. 2:19-cv-02093-GMN-DJA
                   11
                                           Plaintiff,                      STIPULATION AND ORDER FOR
                   12                                                      EXTENSION OF TIME TO RESPOND TO
                                  vs.                                      COMPLAINT
                   13
                        USAA Savings Bank,                                 FIRST REQUEST
                   14
                                           Defendant.
                   15

                   16            The parties, by and through their undersigned counsel of record, agree that Defendant

                   17 USAA Savings Bank (“USAA SB”) shall have an additional fourteen days of time from December

                   18 31, 2019 until and including January 15, 2020, in which to answer or otherwise plead or move in

                   19 response to the Complaint (Doc. 1) filed in this action by Jonathan Westfall (“Plaintiff’).

                   20            This is the first extension of time requested by counsel for filing Defendant USAA SB’s

                   21 response to Plaintiff’s Complaint.

                   22 / / /

                   23 / / /

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28            Reasons for Extension
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4829-1913-8736.1
ATTORNEYS AT LAW
                    1            USAA SB requests a brief extension to complete their review of the averments contained

                    2 in the Complaint and prepare its response. Therefore the parties have agreed to this extension.

                    3 This brief extension will not prejudice any party or cause undue delay.

                    4    Dated this 30th day of December, 2019.            Dated this 30th day of December, 2019.

                    5

                    6     /s/ Priscilla L. O’Briant                         /s/ Matthew K. Higbee
                    7
                         ROBERT W. FREEMAN, ESQ.                           MATTHEW K. HIGBEE, ESQ.
                    8    Nevada Bar No. 3062                               Nevada Bar No. 11158
                         PRISCILLA L. O’BRIANT, ESQ.                       HIGBEE & ASSOCIATES
                    9    Nevada Bar No. 10171                              2445 Fire Mesa Street, Suite 150
                         LEWIS BRISBOIS BISGAARD & SMITH                   Las Vegas, NV 89128
                   10    6385 S. Rainbow Blvd., Suite 600                  Attorney for Plaintiff
                   11    Las Vegas, Nevada 89118
                         Attorneys for USAA SB
                   12

                   13
                                                                    ORDER
                   14

                   15            IT IS SO ORDERED nunc pro tunc.

                   16                        2 day of January, 2020.
                                 Dated this ____

                   17

                   18

                   19
                                                                           _______________________________
                   20                                                      Gloria M. Navarro, District Judge
                                                                           United States District Court
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4829-1913-8736.1                               2
